Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

NON-FINAL OFFICE ACTION
 	This Office Action addresses U.S. Application No. 16/209,330, which is a divisional of reissue Application No. 15/073,618 (hereinafter, the '618 application), which is a reissue of U.S. Application No. 13/333,795 (hereinafter, the '795 application), entitled “INFORMATION PROCESSING APPARATUS AND CACHE CONTROL METHOD”, which issued as U.S. Patent No. 8,677,061, (hereinafter, the '061 patent).  The status of the claims is as follows: 
Claims 16-23 are pending.  Claims 16 is an amended original patent claim.  Claims 17-23 are new claims added by a preliminary amendment filed December 4, 2018. 

PRIOR OR CONCURRENT PROCEEDINGS
 	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which the patent is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.


CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a  rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Three Prong Analysis:
To invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, a claimed phrase must meet the three prong analysis as set forth in MPEP § 2181, subsection I.
(A)	Regarding Prong (A), the MPEP states:
(A) the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function....

The claim limitations listed below do not use the language "means" or "step".  However, each of these is found to be a generic placeholder:
controller
processor
storage device
first nonvolatile storage module
second nonvolatile storage module
volatile memory
These limitations meet Prong (A) of the analysis.

(B) 	the term "means" or "step" or the generic placeholder is modified by
functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"...

None of the claim limitations listed in Prong (A) above is modified by functional language.  Thus, these limitations do not meet Prong (B) of the analysis.
Because all three prongs of the analysis have not been met, these terms do not invoke 35 U.S.C. § 112, 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph.

CLAIM REJECTIONS - 35 USC § 103
The previous rejections of claims 16-23 are hereby withdrawn.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


 	Claims 16-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Horning, U.S. Patent No. 5,420,998 (“Horning”) in view of Percival, U.S. Patent No. 5,577,226 (“Percival”).
With regard to claims 16, 20, 21 and 23, Horning teaches cache control method of an information processing apparatus (Figure 1, shown below) which comprises a storage device, the storage device (dual disk drive 10) comprising a (controller 22), a first nonvolatile storage module / magnetic disk (hard disk 42), and a second nonvolatile buffer 50, and see below) whose access speed is higher than an access speed of the first nonvolatile storage module (see column 2, lines 45-46), the method comprising:
executing, by a processor (the CPU of host 18, working in conjunction with disk processor 30; in such cases, the host is usually in charge and any peripheral processors operate according to the instructions issued from the host processor, and this is certainly the case here, as demonstrated by the operations shown in Figures 2-5C; note particularly - Figures 3A-3C demonstrate that host 18 determines what the configuration of the disk drive should be) that executes an operating system (see below), a cache driver (see below) that uses at least part of an area in the second nonvolatile storage module as a cache (cache 54) for the first nonvolatile storage module.

    PNG
    media_image1.png
    470
    644
    media_image1.png
    Greyscale

In re Larson 144 USPQ 347 (CCPA 1965).  This was later shown to apply to electrical systems by In re Tomoyuki Kohno 157 USPQ 275 (CCPA 1968).  In other words, if the dashed line in Figure 1 of Horning were to include host 18 and drive 10 within a single container, the host/memory structure would look very much like Figure 1 of the present invention, shown below:

    PNG
    media_image2.png
    536
    708
    media_image2.png
    Greyscale

Regarding the use of flash memory, this was not explicitly mentioned by Horning, however it would have been obvious to one having ordinary skill in the art at the time the invention was made to use flash memory as the SSD, since flash memory was the most common type of SSD in use at that time.
Regarding the use of an operation system to control the information processing apparatus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use an operating system in a computer, since this would note Percival, OpenVMS system (14) and column 2, lines 60-61, “a computer running an OpenVMS operating system”).
Regarding the use of a cache driver, Horning did suggest such a feature as a software routine, “Of course software must also be supplied to coordinate the activities of this new cache/SSD data transfer unit with the rest of the dual disk drive” (note Horning, column 3, lines 11 et seq.)  In any case, the use of a cache driver was explicitly taught by Percival as working in conjunction with the operating system to allocate cache areas (note Percival, cache driver 10 and column 3, lines 19-20, “cache driver (10) is first loaded on the operating system”).
Therefore, it would have been obvious to one having ordinary skill in the art to incorporate an operating system and cache driver similar to that of Percival, which manages the use of faster semiconductor memory as a cache for slower disk memory, into the disk caching system of Horning, wherein an SSD (i.e., flash memory, also a type of semiconductor memory) is used as a cache for disk memory, since (1) both systems were directed to similar subject matter, namely the allocation of a semiconductor memory area to be used as a cache for disk memory, (2) such a combination would allow the host of Horning to efficiently manage disk caching using a cache driver which, as described by Percival, “runs at a high privilege on the system, allowing the code to directly interface into” the operating system.
With regard to claims 17 and 18, the information processing apparatus further includes a volatile memory (note Percival, computer RAM (20)), and operating system and the cache driver are loaded into the volatile memory (note Percival, Figure 3A), with note Percival, cache driver 10 and column 3, lines 19-20, “cache driver (10) is first loaded on the operating system”).
With regard to claim 19, although the system of Horning is able to treat the different storage modules as a single data store (see column 2, lines 55-56), it recognizes them as separate inasmuch as the host must issue explicit commands for the SSD drive that are not required of the hard disk drive (see column 2, lines 58-19). 
With regard to claim 22, Horning further teaches buses external to the controller 22 for each of the memory devices (note the data paths in Figure 1, such as the dedicated disk drive bus, column 13, line 69).  

RESPONSE TO ARGUMENTS
	The arguments included with the Request for Continued Examination submitted May 5, 2021 are noted, but are deemed moot in view of the new grounds of rejection.
	From the arguments, it is clear that the examiner and applicant appear to agree on their understanding of how the system of the present invention is constructed and how it operates, yet appear to disagree on whether such aspects of the invention are obvious or not.  While the previous rejection was tenable, the examiner’s position on the obviousness of features such as an operating system and a cache driver is perhaps better demonstrated by citing actual prior art patents which utilized these features.

	CONCLUSION
This Office action includes new grounds of rejection, not necessitated by amendment.  Consequently, this action is made Non-Final.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski, SPE Art Unit 3992, can be reached at (571) 272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B. James Peikari/
Primary Examiner
Art Unit 3992
Conferees:
/J.W/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992